Mr. Justice Trunkey
delivered the opinion of the court,
Before a person shall be entered on the poor book of any district, an order for his relief shall be obtained from two justices of the peace of the county. Act June 13th 1836, Pamph. L. 541. Under that act no claim for necessaries furnished a pauper, however pressing his wants, can be recovered from the district, unless such order be issued prior to commencement of the action; but, in proper cases, it may be procured after the pauper has been relieved. Warrants for the removal of a pauper from the district when he becomes chargeable, to the one w'here he has a legal settlement, must be issued in like manner. From the orders of the justices an appeal may be taken, by an aggrieved party, to the Court of Quarter Sessions. It is contended on the part of the plaintiffs in error, that the county had no right of action, because the place of settlement of Michael Calinan had not been determined, as required by the statutes for relief of the poor; and this is the main question presented in the numerous assignments. Calinan was committed to the West Penns3rlvania Hospital by the Court of Quarter Sessions of Forest county, and it was certified by said court that he had a legal settlement in Harmony township; but notice of the inquiry, or of the adjudication, was not given to the overseers of the poor of that district.
The first section of the Act of April 22d 1863, Pamph. L. 539, makes it the duty of the court to inquire and ascertain certain facts, and if the insane person be declared in indigent circumstances, to certify to the managers of said hospital the legal settlement of such insane person, if he have any, and if he have no legal settlement in this Commonwealth, then to certify the place of residence of such insane person, which place shall then be held to be his place of settlement; and the county wherein such indigent insane person had his settlement or residence shall be liable to said hospital for the expenses of the care an'd maintenance and removal, and in case of death, of the funeral expenses of such insane person, with remedy over against the proper poor district. Section 14 of said act declares that a certified copy of the commitment shall be evidence in any suit brought by the hospital to recover the amount due; and no defence shall be taken by any county or poor district in any suit against them to recover the amount of such expenses, on account of any defect or informality in such 'commitment or record thereof, nor by reason of the failure of the court making such commitment to give the notices or certificates required by the first and eleventh sections of the act. By section 12, the county where such insane person had a legal settlement or residence, or from which he was sent, is made liable to said hospital for the expenses incurred in his care, as provided by law, and “ in all such cases the county so chargeable shall have remedy over against the proper township, *408city, or poor district where, by existing laws, such township, city, or poor -district is liable for the support of such insane persons, or against any relative required by law to maintain him or her; and the overseers or guardians of the poor of any such township, city, or poor district shall also have remedy over against the property of such insane person, or against any relative required by law to support or maintain hinj or her.” Where the indigent insane person has no legal settlement in the Commonwealth, then his place of residence shall be held to be his place of settlement; and, if the evidence fails to show a settlement, but a residence be proved in a poor district, said district is liable for the expenses, which liability can only be thrown off when such district discovers and adduces proof of his place of legal settlement.
Remedy is provided for the county against the district, liable by existing laws, for the support of the insane person, in like terms as is given against his relatives who are legally liable for his support. This is by action at law: Danville Poor District v. Montour, 25 P. F. Smith 35. The law declares the requisites of a legal settlement, and when mere residence shall be deemed a settlement for the purpose of support, and prescribes the modes of procedure for relief of paupers. The procedure is not the same for the indigent insane, when originally commenced in courts of record, as for others, and ought not to be. Laws relating to the hospitals for the care and custody of these unfortunate persons, provide the remedy for recovering the expenses from their relatives, or the proper poor district. When the county has paid the hospital, neither reason nor anything in the statute which binds the county to pay, permits the district, liable for the expenses, to defend against an action by the county, in any other way than it could have done had it been sued by the hospital. ■ No part of the statute requires the county to wait some procedure before two justices of the peace before bringing suit; nor any additional adjudication by the Quarter Sessions.
Previous notice to the authorities of a poor district of an inquiry respecting the settlement or residence of the insane person is not required; but notice is directed to be given to said authorities and to the county commissioners of what has been adjudicated and certified. Here the act differs from that of 1845, which relates to the Pennsylvania State Lunatic Hospital, and provides, “ That the settlement or residence of any such person shall not be so certified until after due notice shall have been given to the constituted authority having charge of the poor in the district to be charged thereby.” •Nor does anything in the acts relating to that hospital have similar import as the 14th section of the Act of 1863: Danville Poor District v. Montour, supra, was a case to which the Act of 1845 applied.
Although the Act of 1863 makes the certificate evidence, when notice was not given, it ought not to be construed as precluding *409the district defending on the ground that the insane person did not reside therein. The 14th section specifies the defences which shall not be made, and the ex parte adjudication as to settlement is not declared to be final against the district. For some purposes, the record of the proceedings of the Court of Quarter Sessions in the matter of the lunacy of Michael Calinan was evidence; it was not relied on to prove his settlement in Harmony township. Other proof of that was given which, if not sufficient to show a legal settlement, was to establish residence, but we think it was rightly submitted on the question of settlement.
We are of opinion that the rulings of the learned judge were within the intendment of the statute relating to the West Pennsylvania Hospital. Whether the poor district, after an adjudication and certificate, by the Court of Quarter Sessions, of the settlement or residence of an insane person, if aggrieved, can demand relief in that court, is not a point raised in this case.
It is not alleged that the magistrate, before whom the depositions were taken, acted unfairly, and the mere fact that he was clerk for the county commissioners was not fatal; the first assignment cannot be sustained. Judgment affirmed.
Justices Mercur and Gordon dissented.
A motion was made on November 24th 1879 for a re-argument for the following reasons:
1st. That the controversy in this suit was not between the West Pennsylvania Hospital and Harmony township, the plaintiff in error, and, therefore, the 14th section of the Act of 22d April 1863, had no application to this case.
2d. The commissioners of Forest county should have first procured an adjudication, by the Court of Quarter Sessions of said county, as to the legal settlement of the pauper by rule on the township, where the settlement is supposed to be, to show cause, &c., and this can, under the authorities, be done as well after an order of removal as before.
3d. That the Act of 22d of April 1863 (the West Pennsylvania Hospital Act), is not inconsistent with the Act of 13th of June 1836 (Poor Laws), and does not repeal it, and should be construed in connection with that act, and in conformity' to its provisions in determining the legal settlement of a pauper, whether sane or insane.
4th. The Act of 1845 (the Pennsylvania Lunatic Hospital Act), and that of 1863 (the West Pennsylvania Hospital Act), are in pari materia, and both acts, in letter and spirit, require notice to be given to poor districts before they can be charged with the expense of keeping and maintaining paupers sent to said hospital.
5th. The plaintiff in error was entitled to notice in this case of the *410order of removal, and adjudication of settlement of the lunatic pauper at the time, for it could then have shown that his proper relatives were able to maintain this pauper.
6th. A jury of twelve men is not the proper tribunal to pass upon the question of the legal settlemént of a pauper.
7th. Under the authority of Point Township v. Lycoming Township, 2 Rawle 26, and Danville v. Montour, 25 P. F. Smith 35, the defendant below was advised that no evidence could be heard before a jury as to the legal settlement of the pauper, and an opportunity should be given in a new trial to said township to show that the legal settlement of said pauper was not in said township.
8th. If evidence is admissible in the Common Pleas, before a jury, as to the legal settlement of a lunatic pauper, no adjudication of settlement is necessary or requisite in an order of removal to the hospital.
Per Curiam.
And now, January 5th 1880, motion for re-argument refused.